11TH COURT OF APPEALS
                                        EASTLAND, TEXAS
                                            JUDGMENT

J.W. Jones,                                                  * From the 350th District
                                                               Court of Taylor County,
                                                               Trial Court No. 08261-D.

Vs. No. 11-11-00116-CV                                       * April 4, 2013

Danny Perry and Connie Perry,                                * Memorandum Opinion by Willson, J.
                                                               (Panel consists of: Wright, C.J.,
                                                               McCall, J., and Willson, J.)


       This court has inspected the record in this cause and concludes that there is no error in the
judgment below. Therefore, in accordance with this court=s opinion, the judgment of the trial court
is in all things affirmed. The costs incurred by reason of this appeal are taxed against J.W. Jones.